Citation Nr: 1410297	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-39 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected bilateral knee disability. 

2.  Entitlement to service connection for a left foot disorder, to include as secondary to a service-connected bilateral knee disability. 

3.  Entitlement to service connection for degenerative arthritis of the lumbar spine, to include as secondary to a service-connected bilateral knee disability. 

4.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide exposure. 

5.  Entitlement to service connection for coronary artery disease, status-post myocardial infarction, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1989.

These matters are on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned Veterans Law Judge in August 2009.  A transcript of the hearing is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.

This case was most recently Remanded in November 2010 for further development.

The issues of entitlement to service connection for a bilateral ankle disorder, left foot disorder, degenerative arthritis of the lumbar spine, and coronary artery disease, status-post myocardial infarction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and the preponderance of the evidence fails to establish that he was exposed to herbicides while serving on active duty.

2.  Diabetes mellitus was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diabetes mellitus was caused or aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2006 of the criteria for establishing service connection for diabetes mellitus, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in a March 2006 letter.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, private, and VA treatment records.  Reports and records from the Social Security Administration are of record as well.  Further, in an attempt to verify whether the Veteran was exposed to herbicides during his service on a Navy aircraft carrier, the Veteran's service personnel file was obtained.  The AMC obtained a May 2009 memorandum from the Joint Services Records and Research Center (JSRRC) to address the Veteran's allegations of herbicide exposure.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). 


The Veteran has not been afforded a VA examination in order to address the nature and etiology of his diabetes mellitus.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  

Here, there is competent evidence of the post-service presence of a diagnosis of and treatment for diabetes mellitus, but there is no competent evidence of this disease in service or for many years thereafter, evidence of an event or injury resulting in this current disease, or indication that these disease may be associated with the Veteran's active service.  The Veteran has made no allegation to the contrary.  Rather, his claim has hinged primarily on his assertion that his diabetes mellitus should be presumed to be related to in-service exposure to Agent Orange.  As he has not presented a prima facie case for service connection for diabetes mellitus, a Remand for an examination and opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in August 2009 in which presented oral argument in support of his claim.  The Veteran and his spouse testified.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his diabetes mellitus, to include whether he had any evidence that such symptoms could be related to his active service.  Inquiries were also made with respect to his purported in-service exposure to herbicide agents.  Indeed, the Veteran's testimony triggered the Board's decision to Remand the matter to obtain documentation of in-service herbicide exposure and additional VA treatment records.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).


Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a veteran who has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for specified diseases to include diabetes mellitus.  Service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board will first address the Veteran's contentions that his diabetes mellitus, type II, is due to in-service exposure to herbicides.  No there is no evidence to corroborate this history.  The Board must emphasize that the presumption of exposure to herbicides discussed above only pertains to veterans who served in the Republic of Vietnam during the Vietnam era, which includes the waters offshore, and certain veterans who served along the Korean DMZ.  See 38 C.F.R. § 3.307(a)(6).  The Veteran does not contend he served in or off the shore of Vietnam.  He does not allege service along the Korean DMZ either.

Rather, the Veteran contends that the exposure occurred as a result of serving aboard a Navy aircraft carrier that serviced airplanes that sprayed Agent Orange.  Alternatively, the Veteran believes that barrels of Agent Orange were stored on the aircraft carrier on which he was stationed.  See, the August 2009 VA hearing transcript at pages 10 and 11.  The evidence of record does not support this allegation/history.

Pursuant to the 2010 Remand, the Veteran's 201 file was obtained.  In addition, in a December 2010 memorandum, the Appeals Management Center indicated that MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.1. states that "there is currently no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides."  The AMC attached a May 2009 JSRRC memorandum which made a similar finding but also stated that "the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  In short, the JSRRC was unable to provide any evidence to support the Veteran's claim of exposure to tactical herbicide agents during his service.

The Veteran has provided no evidence to refute the findings of the JSRRC.  He has also failed to otherwise show that the he had in-service herbicide exposure.  As such, the greater weight of probative evidence is against finding that the Veteran was exposed to herbicides.  An award of presumptive service connection based on herbicide exposure is not warranted.  This does not preclude direct service connection based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between diabetes mellitus and any other incident of active service, as will be discussed below.

The STRs do not reveal findings of complaints, treatment, or diagnosis of diabetes mellitus.  A February 1970 "fitness for correctional facility staff" examination revealed a normal clinical endocrine evaluation.  As such, diabetes mellitus was not shown in service.

Post service, private and VA treatment records reflect diagnoses of and treatment of diabetes mellitus since December 2005.  However, none of these records relate the Veteran's diabetes mellitus to his active service.

The Board finds that the claim must be denied.  The Veteran was not shown to have diabetes mellitus during service or within one year of his discharge from service.  The earliest post-service medical evidence of any relevant findings is in December 2005, which is over 16 years post-service.  Moreover, there is no medical opinion of record which relates the Veteran's diabetes mellitus to his service.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of diabetes mellitus since service.

Notably, in fact, in August 2009 the Veteran testified that he was diagnosed with diabetes mellitus in December 2005.  He makes no argument as to experiencing symptoms of his diabetes mellitus proximate to his service or for many years thereafter.  He has not otherwise argued that his diabetes mellitus had its onset in service.  His main contention was that his diabetes mellitus was due to exposure to Agent Orange during service which, as previously discussed, is not supported by the evidence of record.  Statements from the Veteran's spouse and friends indicate that he has been diagnosed and treated for diabetes mellitus, but do not relate his diabetes mellitus to his active service.

Service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection (38 C.F.R. § 3.307, 3.309), or continuity of symptomatology (38 C.F.R. § 3.303(b)) is not established.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus is not the type of disease that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that the performance of diagnostic and laboratory tests and other specific findings are needed to properly assess and diagnose the disease.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as fatigue and increased thirst, there is no indication that either the Veteran, his friends, or his spouse is competent to etiologically link any such symptoms to his active service.  Neither the Veteran, his friends, or his spouse have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating endocrine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, to include as due to herbicide exposure, is denied.


REMAND

In February 2010, the Board Remanded the Veteran's claims for entitlement to service connection for a bilateral ankle disorder, left foot disorder, and degenerative arthritis of the lumbar spine, and coronary artery disease to opinion as to whether any diagnosed condition was at least as likely as not related to the Veteran's service.  The Board also requested an opinion as to whether these disabilities were related to his service-connected bilateral knee disability.

On November 2010 VA feet, joints, and spine examinations, the VA examiner  opined that the Veteran's left foot condition, bilateral ankle condition, and lumbar spine condition were less likely as not caused by or a result of his service-connected disability.  She unfortunately did not comment on the likelihood that the service connected bilateral knee disorder had aggravated those disabilities.  She also failed to provide an opinion with regard to direct service connection.  In this regard, the Board refers to report of a September 2007 VA examination wherein the examiner stated that an opinion addressing the direct service connection question could not be answered without resorting to mere speculation.  Thus, as there remains no opinion addressing the issue of aggravation and an inadequate opinion on the issue of direct service connection, a new VA examination is deemed warranted.  Jones v. Shinseki, 23 Vet. App. 382 (2010);  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

The Board also observes that in a September 2009 private opinion, Dr. J.A. opined that the Veteran's sedentary lifestyle and inability to maintain a good exercise program secondary to chronic joint pain, particularly his knee problems, may have contributed to the arteriosclerosis leading up to his myocardial infarction.  An opinion is needed as to whether the Veteran's cardiovascular disorder is related to his service-connected bilateral knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of the Veteran's treatment records from the Fayetteville VAMC and any other identified facility since August 2012.  If the records are not available, or if the search yielded a negative result, that fact should be clearly documented on the Veteran's electronic claims file and/or paper claims file and the Veteran notified of the efforts made to obtain such records.

2.  After any treatment reports are obtained pursuant to the development in directive (1) and associated with the Veteran's electronic Virtual VA file, schedule an appropriate VA examination by an examiner other than the November 2010 VA examiner to determine the nature and etiology of any current ankle disability(ies) (bilateral or unilateral), left foot disability, and lumbar spine disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current ankle disability(ies) (bilateral or unilateral), left foot disability, and lumbar spine disabilities.

(b)  Is it at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

(c)  Is it at least as likely as not (50 percent or more probability) that any current ankle disability(ies) (bilateral or unilateral), left foot disability, and lumbar spine disabilities, as identified above, is:

i. proximately due to his service-connected bilateral chondromalacia OR 
ii. aggravated by his service-connected bilateral chondromalacia?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, SSA records, and August 2009 hearing transcript.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then, schedule an appropriate VA examination to determine the nature and etiology of any cardiovascular disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

(a)  Diagnose any current cardiovascular disability(ies).

(b)  Is it at least as likely as not (50 percent or more probability) that any diagnosed cardiovascular disability had its onset in or is etiologically-related to the Veteran's active duty service or manifested within one year after the Veteran's period of active duty?

(c)  Is it at least as likely as not (50 percent or more probability) that any current cardiovascular disability(ies), as identified above, is 

i. proximately due to his service-connected bilateral chondromalacia OR 
ii. aggravated by his service-connected bilateral chondromalacia?

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, his service treatment records, his VA and private medical records, SSA records, and August 2009 hearing transcript.  The examiner should specifically consider and address Dr. J.A.'s September 2009 private opinion that the Veteran's inability to maintain a good exercise program secondary to chronic joint pain, particularly his knee problems, likely contributed to his cardiovascular issues.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


